 Case 2:19-cv-00266-JRG Document 182 Filed 11/25/20 Page 1 of 6 PageID #: 8288




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     MARSHALL DIVISION

INTERTRUST TECHNOLOGIES CORP.,                  §
                                                §
               Plaintiff,                       §
                                                §
v.                                              § CIVIL ACTION NO. 2:19-CV-00266-JRG
                                                §             LEAD CASE
CINEMARK HOLDINGS, INC.,                        §
                                                §
               Defendant,                       §
                                                §
                                                §
AMC ENTERTAINMENT HOLDINGS                      § CIVIL ACTION NO. 2:19-CV-00265-JRG
INC.,                                           §            MEMBER CASE
                                                §
               Defendant,                       §
                                                §
                                                §
REGAL ENTERTAINMENT GROUP,                      § CIVIL ACTION NO. 2:19-CV-00267-JRG
                                                §            MEMBER CASE
               Defendant.                       §
                                                §


                       THIRD AMENDED DOCKET CONTROL ORDER

          Before the Court is the Joint Motion to Amend Docket Control Order. (Dkt. No. 179).

 Having considered the Motion, the Court finds that it should be and hereby is GRANTED-IN-

 PART. Accordingly, it is hereby ORDERED that the following schedule of deadlines is in

 effect until further order of this Court:


     Current Deadline           Proposed                            Event
                                Deadline

     March 1, 2021          April 5, 2021    *Jury Selection – 9:00 a.m. in Marshall, Texas
                                             before Judge Rodney Gilstrap
Case 2:19-cv-00266-JRG Document 182 Filed 11/25/20 Page 2 of 6 PageID #: 8289




    February 22, 2021   March 1, 2021       *If a juror questionnaire is to be used, an editable (in
                                            Microsoft Word format) questionnaire shall be
                                            jointly submitted to the Deputy Clerk in Charge by
                                            this date.1

    February 22, 2021   March 29, 2021      *Pretrial Conference – 9:00 a.m. in Marshall, Texas
                                            before Judge Rodney Gilstrap

    February 19, 2021   March 26, 2021      *Notify Court of Agreements Reached During Meet
                                            and Confer

                                            The parties are ordered to meet and confer on any
                                            outstanding objections or motions in limine. The
                                            parties shall advise the Court of any agreements
                                            reached no later than 1:00 p.m. three (3) business
                                            days before the pretrial conference.

    January 25, 2021    March 1, 2021       *File Joint Pretrial Order, Joint Proposed Jury
                                            Instructions, Joint Proposed Verdict Form,
                                            Responses to Motions in Limine, Updated Exhibit
                                            Lists, Updated Witness Lists, and Updated
                                            Deposition Designations

    February 8, 2021    March 12, 2021      Sur-Replies to Dispositive Motions (including
                                            Daubert Motions). Responses to dispositive motions
                                            that were filed prior to the dispositive motion
                                            deadline, including Daubert Motions, shall be due in
                                            accordance with Local Rule CV-7(e), not to exceed
                                            the deadline as set forth in this Docket Control
                                            Order.

    February 2, 2021    March 5, 2021       Replies in support of Dispositive Motions (including
                                            Daubert Motions. Replies in support of dispositive
                                            motions that were filed prior to the dispositive
                                            motion deadline, including Daubert Motions, shall
                                            be due in accordance with Local Rule CV-7(f), not
                                            to exceed the deadline as set forth in this Docket
                                            Control Order.

    January 20, 2021    February 22, 2021   File Motions in Limine

                                            The parties shall limit their motions in limine to
                                            issues that if improperly introduced at trial would be

1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in
Advance of Voir Dire.



                                             -2-
Case 2:19-cv-00266-JRG Document 182 Filed 11/25/20 Page 3 of 6 PageID #: 8290




                                              so prejudicial that the Court could not alleviate the
                                              prejudice by giving appropriate instructions to the
                                              jury.

    January 20, 2021    March 3, 2021         Serve Objections to Rebuttal Pretrial Disclosures

    January 18, 2021    February 18, 2021     *File Notice of Request for Daily Transcript or Real
                                              Time Reporting.

                                              If a daily transcript or real time reporting of court
                                              proceedings is requested for trial, the party or parties
                                              making said request shall file a notice with the Court
                                              and e-mail the Court Reporter, Shelly Holmes, at
                                              shelly_holmes@txed.uscourts.gov.

    January 16, 2021    February 24, 2021     Serve Objections to Pretrial Disclosures; and Serve
                                              Rebuttal Pretrial Disclosures

    January 26, 2021    February 26, 2021     *Response to Dispositive Motions (including
                                              Daubert Motions). Responses to dispositive motions
                                              that were filed prior to the dispositive motion
                                              deadline, including Daubert Motions, shall be due in
                                              accordance with Local Rule CV-7(e), not to exceed
                                              the deadline as set forth in this Docket Control
                                              Order.2 Motions for Summary Judgment shall
                                              comply with Local Rule CV-56.

    January 8, 2021     February 17, 2021     Serve Pretrial Disclosures (Witness List, Deposition
                                              Designations, and Exhibit List) by the Party with the
                                              Burden of Proof

    January 12, 2021    February 12, 2021     *File Motions to Strike Expert Testimony (including
                                              Daubert Motions)

                                              No motion to strike expert testimony (including a
                                              Daubert motion) may be filed after this date without
                                              leave of the Court.




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to
oppose a motion in the manner prescribed herein creates a presumption that the party does not
controvert the facts set out by movant and has no evidence to offer in opposition to the motion.”
If the deadline under Local Rule CV 7(e) exceeds the deadline for Response to Dispositive
Motions, the deadline for Response to Dispositive Motions controls.



                                                -3-
Case 2:19-cv-00266-JRG Document 182 Filed 11/25/20 Page 4 of 6 PageID #: 8291




 January 12, 2021       February 12, 2021      *File Dispositive Motions

                                               No dispositive motion may be filed after this date
                                               without leave of the Court.

                                               Motions shall comply with Local Rule CV-56 and
                                               Local Rule CV-7. Motions to extend page limits
                                               will only be granted in exceptional circumstances.
                                               Exceptional circumstances require more than
                                               agreement among the parties.

 January 6, 2021        February 8, 2021       Deadline to Complete Expert Discovery

 December 23, 2020      January 25, 2021       Serve Disclosures for Rebuttal Expert Witnesses

 December 2, 2020       January 4, 2021        Serve Disclosures for Expert Witnesses by the Party
                                               with the Burden of Proof

(*) indicates a deadline that cannot be changed without showing good cause. Good cause is
not shown merely by indicating that the parties agree that the deadline should be changed.

                               ADDITIONAL REQUIREMENTS

        Mediation: While certain cases may benefit from mediation, such may not be appropriate
for every case. The Court finds that the Parties are best suited to evaluate whether mediation will
benefit the case after the issuance of the Court’s claim construction order. Accordingly, the Court
ORDERS the Parties to file a Joint Notice indicating whether the case should be referred for
mediation within fourteen days of the issuance of the Court’s claim construction order. As a
part of such Joint Notice, the Parties should indicate whether they have a mutually agreeable
mediator for the Court to consider. If the Parties disagree about whether mediation is appropriate,
the Parties should set forth a brief statement of their competing positions in the Joint Notice.

        Summary Judgment Motions, Motions to Strike Expert Testimony, and Daubert
Motions: For each motion, the moving party shall provide the Court with two (2) hard copies of
the completed briefing (opening motion, response, reply, and if applicable, sur-reply), excluding
exhibits, in D-three-ring binders, appropriately tabbed. All documents shall be single-sided and
must include the CM/ECF header. These copies shall be delivered to the Court within three (3)
business days after briefing has completed. For expert-related motions, complete digital copies of
the relevant expert report(s) and accompanying exhibits shall be submitted on a single flash drive
to the Court. Complete digital copies of the expert report(s) shall be delivered to the Court no later
than the dispositive motion deadline.

        Indefiniteness: In lieu of early motions for summary judgment, the parties are directed to
include any arguments related to the issue of indefiniteness in their Markman briefing, subject to
the local rules’ normal page limits.




                                                -4-
Case 2:19-cv-00266-JRG Document 182 Filed 11/25/20 Page 5 of 6 PageID #: 8292




        Motions for Continuance: The following excuses will not warrant a continuance nor
justify a failure to comply with the discovery deadline:

(a)    The fact that there are motions for summary judgment or motions to dismiss pending;

(b)    The fact that one or more of the attorneys is set for trial in another court on the same day,
       unless the other setting was made prior to the date of this order or was made as a special
       provision for the parties in the other case;

(c)    The failure to complete discovery prior to trial, unless the parties can demonstrate that it
       was impossible to complete discovery despite their good faith effort to do so.

       Amendments to the Docket Control Order (“DCO”): Any motion to alter any date on
the DCO shall take the form of a motion to amend the DCO. The motion to amend the DCO shall
include a proposed order that lists all of the remaining dates in one column (as above) and the
proposed changes to each date in an additional adjacent column (if there is no change for a date
the proposed date column should remain blank or indicate that it is unchanged). In other words,
the DCO in the proposed order should be complete such that one can clearly see all the remaining
deadlines and the changes, if any, to those deadlines, rather than needing to also refer to an earlier
version of the DCO.

       Proposed DCO: The Parties’ Proposed DCO should also follow the format described
above under “Amendments to the Docket Control Order (‘DCO’).”

        Lead Counsel: The Parties are directed to Local Rule CV-11(a)(1), which provides that
“[o]n the first appearance through counsel, each party shall designate a lead attorney on the
pleadings or otherwise.” Additionally, once designated, a party’s lead attorney may only be
changed by the filing of a Motion to Change Lead Counsel and thereafter obtaining from the
Court an Order granting leave to designate different lead counsel.

        Joint Pretrial Order: In the contentions of the Parties included in the Joint Pretrial
Order, the Plaintiff shall specify all allegedly infringed claims that will be asserted at trial. The
Plaintiff shall also specify the nature of each theory of infringement, including under which
subsections of 35 U.S.C. § 271 it alleges infringement, and whether the Plaintiff alleges divided
infringement or infringement under the doctrine of equivalents. Each Defendant shall indicate
the nature of each theory of invalidity, including invalidity for anticipation, obviousness, subject-
matter eligibility, written description, enablement, or any other basis for invalidity. The
Defendant shall also specify each prior art reference or combination of references upon which
the Defendant shall rely at trial, with respect to each theory of invalidity. The contentions of the
Parties may not be amended, supplemented, or dropped without leave of the Court based upon a
showing of good cause.




                                                -5-
Case 2:19-cv-00266-JRG Document 182 Filed 11/25/20 Page 6 of 6 PageID #: 8293




   So ORDERED and SIGNED this 25th day of November, 2020.




                                           ____________________________________
                                           RODNEY GILSTRAP
                                           UNITED STATES DISTRICT JUDGE




                                     -6-
